Title: To James Madison from Joseph Pulis, 5 May 1802
From: Pulis, Joseph
To: Madison, James


					
						
						A Malte ce 5e. Maÿ 1802:
					
					J’ai L’honneur de vous participer, que Le Pascha de Tripoli detrhoné par son frere s’êtoit réfugié à 

Tunis, où il séjourna Long-tems; il parvint enfin à un accommodement avec son Usurpateur, en Luÿ 

accordant La Souverainité de Bengasi; après cet arrangement, il quitta Tunis, & se trouve 

actuellement en cette Ville, pour se transporter à son domaine; mais il craint d’entréprendre ce 

voyage par rapport au blocq de son ancienne Régence. Ces jours passés j’ai sçu par voye indirecte, 

que ce Seigneur compte de passer à Alexandrie avec idée, que si chemain faisant n’aura aucune 

réncontre de nos fregates, il se glissera à Bengasi pour y prendre son commandement.
					Ces jours-ci par bonnheur arriva en ce port Le Sckuner du Commandant André Steutt, 

portant une dépéche pour Monsieur Maikel Neil commandant La fregate Boston, qui, par ma priere 

avant son départ, me laissa une Lettre pour indiquer où le trouver en cas de réchérche: cette 

prècaution à êté utille, parcequ’au moment de l’arrivée du dit Sckuner j’ai remis sur le champ à son 

Capitaine la ditte Lettre pour l’aller trouver, & je l’ai accompagnée d’une des miennes au dit 

Commandant Neil pour l’informer de la conduitte de ce personnage, & tout de suitte fit voile pour 

remplir sa destination.
					Il y a près de trois mois, que nous manquons ici des nouvelles de ce qui se passe à 

Tripoli par l’interruption du commerce causée par le blocq, & tout ce que j’ai pû savoir par la 

voye de Tunis, c’est que dans Tripoli reigne la plus affreuse disette.
					Nous savons ici, que les Anglais vuident la Ville d’Alexandrie & peu-à-peu ils font de 

même ici, en attendant, que L’Ordre de St. Jean de Jerusalem viendra se remplacer suivant le 

traité diffinitif de la paix.
					J’avois eû l’honneur de vous faire savoir par une de mes précédentes, que La Fregate la 

Philadelphie avoit laissé à terre environ 60. Barrils de poudre pour la remettre en êtat de 

service, ayant trouvé la moitié presque toute mouillée; pour réparer à cet événement, je l’ai fait 

refabriquer de nouveau & remettre à son premier êtat, se trouvant maintenant dans les 

magasins à poudre, en attendant les ordres.
					Notre Consul résidant à Alger m’écrivit derniérement une lettre circulaire à touts les 

Commandants, qui abborderoient en ce port pour les avvertir des signalements, que les 

Corsaires Algeriens feroient en plaine mer à la rencontre de nos fregates attendu que tous les 

corsaires barbares portent généralement un pavillon rouge; par cette enseigne uniforme, on 

ne peut pas distinguer de quelle nation ils pourroient être, & pour prévenir tout accident, ils 

ont donné ces signeaux; ensuitte j’ai jugé à propos de faire plusieurs copies de cette circulaire, 

affin de les distribuer, & instruire par cette marche tous les commandants qui arrivent ici, me 

persuadant, que cela seroit fort utile & necéssaire pour le bon ordre; c’est tout ce qui merite 

votre attention & la décharge de mon employ. J’ai l’honneur d’être avec toute la soumission 

possible, Monsieur Votre très-humble & Très-Obéïssant Serviteur
					
						Joseph Pulis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
